DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meet the claimed limitation as rejected.
Applicant’s argument – Prior art Khayrallah et al does not disclose that “the non-coherent encoding operation encodes data independent of channel state information (CSI) using a non-coherent differential modulation encoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform,” as in claim 1.
Examiner’s response -- Khayrallah et al disclose coherent and non-coherent modulation scheme in OFDM system. In a non-coherent scheme, a differential modulation is used and does not require knowledge of CSI (Pub [0003]).  Khayrallah et al also depict a transmitter system indicating the non-coherent encoded data are transmitted (22 and 26 in Fig. 2). The applicant argues that Khayrallah et al is directed to coherent operation and non-coherent operation is a generic comment. Although Khayrallah et al’s invention is focused on improvement of coherent demodulation, non-coherent modulation/demodulation is explained in the background. Thus, it proves the concept of non-coherent modulation/demodulation is conventional and well known. 
A statutory type (35 U.S.C. 101) double patenting rejection for claims 1-30 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 20-23, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khayrallah et al (US 2015/0358116).
a)	Regarding claim 1, Khayrallah et al disclose a method of wireless communication comprising: 

transmitting, by the wireless communication device, the first transmission, wherein the first transmission is non-coherently encoded (24 and 26 in Fig. 2).                                                                      b)	Regarding claim 13, Khayrallah et al disclose an apparatus configured for wireless communication, the apparatus comprising:
at least one processor (Fig. 2; Pub [0025]); and 
a memory coupled to the processor (Fig. 2; Pub [0025]), the processor is configured: 
to perform, by a wireless communication device (18 and 22 in Fig. 2), a non-coherent encoding operation on first data to generate a first transmission, wherein the non-coherent encoding operation encodes data independent of channel state information (CSI) using a non-coherent differential modulation encoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform (Pub [0003], [0026]); and 
to transmit, by the wireless communication device, the first transmission, wherein the first transmission is non-coherently encoded (24 and 26 in Fig. 2).                                                                     c)	Regarding claims 20 and 30, Khayrallah et al disclose wherein the wireless communication device is a user equipment or a network entity (14 in Fig. 1; Pub [0024]).                                                                    
f)	Regarding claim 23, Khayrallah et al disclose a method of wireless communication comprising: 
receiving, by a wireless communication device (32 in Fig. 3), a first transmission, wherein the first transmission is non-coherently encoded independent of channel state information (CSI) (Pub [0003]); and 
performing, by the wireless communication device, a non-coherent decoding operation on the first transmission to decode the first transmission using a non-coherent differential modulation decoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform (38 in Fig. 3; Pub [0026-0027]; a non-coherent decoding is an inherent feature since the transmitter implement non-coherent encoding).
g)	Regarding claim 27, Khayrallah et al disclose an apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (Fig. 3; Pub [0027]); and 
a memory coupled to the processor (Fig. 3; Pub [0027]), the processor is configured: 

to perform, by the wireless communication device, a non-coherent decoding operation on the first transmission to decode the first transmission using a noncoherent differential modulation decoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform (38 in Fig. 3; Pub [0026-0027]; a non-coherent decoding is an inherent feature since the transmitter implement non-coherent encoding).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 17/071,592. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information 
December 6, 2021
/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632